Citation Nr: 9935899	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  93-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Propriety of the reduction in the evaluation for 
torticollis from 10 percent to noncompensable.

2.  Entitlement to an increased evaluation for residuals of a 
low back injury with disc disease at L5-S1, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran had active service from April 1980 to April 1983, 
and from October 1984 to October 1987.

In March 1988 the Department of Veterans Affairs (VA) 
Regional Office (RO) granted service connection for chronic 
mechanical low back pain and torticollis each with assignment 
of a 10 percent evaluation effective October 10, 1987.

In a February 1990 rating decision the RO denied the 
veteran's claims for increased evaluations, and decreased the 
evaluations for torticollis and residuals of a low back 
injury with degenerative disc disease at L5-S1 to a 
noncompensable rate, each effective June 1, 1990.  

In a May 1990 rating decision, the RO restored the 10 percent 
evaluations for residuals of a low back injury with 
degenerative disc disease at L5-S1 and torticollis, effective 
the date of reduction, June 1, 1990.  In October 1992 the RO 
reduced the evaluation for torticollis from 10 percent to 
noncompensable effective January 1, 1993.  

The veteran filed a timely appeal to the Board of Veterans' 
Appeals (Board).  In April 1995 the Board remanded the case 
for procedural matters as well as for a current VA 
examination in addition to any outstanding VA treatment 
records that were not associated with the claims file.  
Following development the case was returned to the Board.  In 
October 1998 the Board entered a decision upholding the 
denial of the claims.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In April 1999, the General 
Counsel for VA and the veteran's accredited representative 
filed a joint motion to vacate the Board's decision.  The 
Court granted the joint motion in an Order issued in April 
1999, and has remanded the case to the Board for further 
action consistent with the directives of the Order.

In October 1996, in addition to affirming the determinations 
previously entered, the RO denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).  In his November 1996 
response to the above RO determination, the veteran expressed 
his disagreement only with respect to his torticollis and low 
back disability.  However, in March 1997 he reported that he 
had lost his job due to his disability.  

In April 1997 the RO accordingly requested the veteran to 
submit evidence in support of his claim that he had lost his 
job as a result of his service-connected disabilities.  The 
veteran did in fact submit additional evidence in support of 
his claim for a TDIU in May 1997; however, it does not appear 
that the RO responded to the submission of the additional 
evidence; accordingly the veteran's claim for a TDIU requires 
further adjudication by the RO.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for further 
adjudication and appropriate action.

Additionally, the Board notes that the issue of entitlement 
to an increased evaluation for residuals of a low back injury 
with disc disease at L5-S1 will be addressed in the Remand 
portion of the decision.  


FINDINGS OF FACT

1.  The 10 percent evaluation for torticollis had been 
effective from October 10, 1987 to January 1, 1993, for more 
than five years. 

2.  At the time of the reduction in the evaluation for 
torticollis from 10 percent to noncompensable, the 
evidentiary record did not demonstrate it was reasonably 
certain that material improvement would be maintained under 
the ordinary conditions of life.  

3.  The probative evidence of record shows that torticollis 
is currently productive of pain with no limitation of motion 
of the cervical spine, or functional loss due to pain or 
other pathology.  


CONCLUSIONS OF LAW

1.  Reduction of the disability evaluation for torticollis 
was not proper, thereby warranting restoration of a 10 
percent evaluation.  38 U.S.C.A. §§ 1155, 5107(a)(b) (West 
1991); 38 C.F.R. §§ 3.344, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for torticollis have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen 
for emergency treatment in June 1987 when he experienced pain 
on the left side of the neck radiating into the left 
shoulder.  On follow-up examination, the examiner in June 
1987 observed the head canted to the left.  Physical 
examination revealed major spasm of the left trapezius with 
torticollis.  The examiner did not find decreased motor 
strength or paresthesia.  The impression was torticollis 
secondary to low back pain.  The veteran was seen following a 
motor vehicle accident two days later.  Physical examination 
of the neck found full active range of motion without pain or 
tenderness.  An August 1987 orthopedic report shows 
complaints of pain on the left side of the neck.  Spasm of 
the left side of the neck was observed.

The RO granted service connection for torticollis in a March 
1988 rating decision, effective the day following the date of 
the veteran's separation from service; namely, October 10, 
1987,  and assigned a 10 percent evaluation for the 
disability by analogy to Diagnostic Code 5290.

Private medical reports show that the veteran was seen in 
August and September 1989 for back and neck pain.

The veteran requested that neck disability be reevaluated in 
an October 1989 statement.

VA outpatient treatment records show that the veteran was 
followed on approximately a monthly basis for chronic back 
pain and leg pain between June 1989 and April 1990.  VA 
outpatient records show treatment for neck pain in April and 
May 1989, and January and April 1990.  The April 1989 report 
shows a diagnosis of cervical myositis.  In May 1989 he 
complained of a "clicking" sensation in the neck on 
movement and left shoulder pain.  On examination the left 
shoulder muscle appeared larger than the right.  Assessment 
included neck pain.  
In August 1989 and September 1989, the veteran complained of 
recurrent neck pain.  A history of good response to physical 
therapy was noted.  

There is indication of treatment for multiple injuries 
incurred in an automobile accident in October 1989, primarily 
confined to the right clavicle, arm and hand as well as rib 
fractures.  

A December 1989 X-ray of the cervical spine revealed intact 
vertebral bodies.  The joint spaces were well maintained.  
The apophyseal joints showed unusual sclerosis which may be 
secondary to technical factors.  No other abnormalities were 
seen.  In January 1990, the veteran complained of 
intermittent bouts of muscle spasms over the left trapezius 
muscle.  On objective examination, palpable muscle spasm and 
swelling in the left parascapular area was noted.  Assessment 
was chronic neck pain and torticollis by history. 


A February 1990 VA fee-basis examination report shows that 
examination of the neck was normal, as was a neurologic 
examination of the upper extremities.  Full rang of motion of 
the neck was demonstrated.  X-rays of the cervical spine 
revealed slightly increased sclerosis and spiking of superior 
posterior bodies at C4-5, C5-6, and C6-7, indicating some 
degenerative disease.  The veteran was employed as an 
automobile mechanic.  

In April 1990 the veteran complained of muscle spasm over the 
left trapezius, and clinical findings showed palpable muscle 
spasm and swelling of the left parascapular area.  The 
assessment was chronic neck pain and history of torticollis.

In October 1990 the veteran was seen for low back pain.  He 
noted having reinjured his back in an automobile accident one 
year earlier.  

A December 1990 VA examination report shows as history that 
the veteran twisted his back while lifting telephone poles 
with other servicemen.  He reported episodic attacks of his 
neck and back lasting three to four days on a monthly basis.  
He reported muscle spasm of the neck in the area of the 
trapezius muscle.  He was described as showing a lot of 
hostility because VA had not listened to him in the past and 
was not catering to his needs.  

The veteran reported being employed as a store detective at a 
business but felt that his back prevented him from better 
paying construction work.  He reported that the back pain 
radiates into the leg, and noted that there was no numbness.  
The examination primarily focused on the low back.  He noted 
when his back bothered him he also experienced spasms in his 
neck muscles.  The examiner's recommendations included 
electromyography studies to determine the nature of the neck 
disorder.

The December 1990 VA examination was found inadequate with 
respect to evaluating the veteran's torticollis, and returned 
for additional examination.  

A March 1991 VA fee-basis neurologic examination report shows 
that the veteran was seen to assess the neurologic status 
regarding the chronic low back discomfort and torticollis.  
It was noted that he had worked as a clerk and as a security 
person for an auto parts firm, but was recently let go due to 
corporate changes.  The examiner noted no evidence of 
torticollis upon observation of the veteran.  There was full 
range of head and neck movement.  The examiner noted normal 
station and gait.  He noted that the full range of back and 
neck motion was without paraspinal spasm or abnormal 
curvature.  The examiner could find no evidence of any 
neurological compromise to the cervical roots, spinal cord, 
peripheral nerves or muscles.  He noted that in view of the 
normal neurologic examination it did not appear that the 
veteran required electromyography or other neurologic 
studies.  

An April 1991 VA X-ray study of the cervical spine was 
normal.

A May 1991 VA fee-basis examination report shows that the 
veteran complained of pain in the region of the mid and upper 
sacrum, and occasionally in the legs, more marked with 
sneezing and bending.  Physical examination was confined to 
the low back.

An August 1991 X-ray study of the cervical spine was normal. 

A December 1991 VA orthopedic examination report shows no 
spasm was noted in the veteran's neck.  Range of motion of 
the cervical spine showed that flexion was to 65 degrees, and 
extension was to 60 degrees.  No asymmetry was found upon 
examination of the neck musculature.  The examiner found no 
evidence of torticollis and noted that the diagnosis was 
clearly in error.  The presence of an existing cervical spine 
disability was not identified.  The veteran was unemployed at 
the time.

A December 1991 VA neurologic examination report shows the 
veteran related that he was looking for a job currently and 
was going to vocational rehabilitation.  He reported not 
being able to lift and bench press approximately 200 pounds.  


The veteran primarily complained of low back symptoms.  He 
also noted having stiffness of the neck when he had back 
pain.  The neurological examination report showed no spasm of 
the neck.  The examiner noted that there was no abnormality 
of the neck or abnormal movement at the time of examination.  
The pertinent finding was history of torticollis, not found 
on the present examination.

In July 1992 the RO proposed to reduce the 10 percent 
evaluation in effect for torticollis to a noncompensable rate 
effective 60 days following final rating decision 
notification.  The appellant and his representative at that 
time, Disabled American Veterans, were notified the reduction 
proposal.  

In October 1992 the RO reduced the evaluation for torticollis 
from 10 percent to noncompensable effective January 1, 1993.  

Received into the record were VA outpatient treatment reports 
from May 1991 to June 1995 showing that the veteran sought 
treatment and medication for chronic back pain.  Lateral 
flexion of the cervical spine was limited in August 1991.  No 
tenderness was noted on palpation.  Cervical spine X-rays 
were normal.  

In January 1992 the veteran complained of pain in the back of 
the neck.  There was spasm in the paraspinal area of the 
neck.  He complained that he could not move his neck in 
December 1992.  The examiner noted severe muscle spasm in the 
area of the left trapezius.  It was noted that the spasm was 
not as bad as the prior day; however, as arrangements were 
being made to commence physical therapy, heat massage and 
neck exercises.  A December 1992 X-ray of the cervical spine 
revealed no evidence of fracture, subluxation, osseous or 
disc pathology.  

An August 1994 VA physical therapy report shows the veteran 
had limitations in all ranges of back motion.  Outpatient 
records show that he was seen twice in November 1994 for 
physical therapy for the back.

A July 1995 VA vocational rehabilitation report shows that 
the veteran was determined not to be capable of completing 
training and achieving competitive employment at least for 
the foreseeable future, and a vocational goal was not 
feasible at that time.  The counseling psychologist also 
found that the veteran was under heavy medication and was 
unable to adequately demonstrate proper behavior for seeking 
employment and training.  Overall, both service-connected and 
nonservice-connected disabilities were considered as 
vocational impairments.  

Received in August 1995 were private medical records showing 
treatment in early November 1989 for pain in the neck, lower 
back, ribs and collar bone, mainly on the right side due to 
an automobile accident in late October 1989.  It was noted 
that the veteran apparently sustained a fracture of the right 
clavicle.  He complained of neck and back pain.  The cervical 
spine had full range of motion.  Apparently, slight 
limitation of motion of the upper extremities was noted.  No 
neurologic deficits were found in the upper extremities.  

X-rays of the right clavicle and shoulder revealed a slightly 
displaced fracture of the middle third of the right clavicle.  
The pertinent impression was a soft-tissue injury of the 
cervical spine.  He was given medication for neck and back 
pain.  It was noted that he was going to physical therapy.  
He was not working.  In late November 1989 his back pain was 
described as better.  He was to continue physical therapy for 
another two weeks.  An excused absence slip in late November 
1989 shows the veteran was totally disabled and unable to 
return to work until mid December 1989.  

The veteran reported complaints of low back pain with sudden 
giving out of his legs in a December 1995 VA fee-basis 
examination.  On physical examination he moved around slowly, 
but without any difficulty.  He noted the pain had not let 
him work for one year.  Based upon his complaints, the 
examination was primarily confined to the low back.  The 
examiner's impression was that he had a lot of non-
physiologic symptoms.  



The examiner also noted it was unacceptable that the veteran 
took narcotics.  He also noted that notwithstanding the pain 
behavior, it was distinctly possible that he had significant 
disc disease.  An X-ray study that month confirmed the 
presence of degenerative disc disease of L5-S1.  X- rays of 
the cervical spine suggested mild encroachment at the C5-6 
level.

Extensive subsequently dated VA outpatient records through 
approximately mid 1997 refer to treatment for low back pain.  
They are silent for cervical spine complaints or findings.  
They essentially reflect that the veteran was seen on a 
monthly basis between November 1995 and March 1997 for 
prescription of narcotic analgesic medication in connection 
with complaints of chronic low back pain.

The record contains a statement from the veteran's employer 
showing he was separated in October 1995 due to termination 
of disability leave.

The veteran reported increased back pain giving out of his 
legs in an April 1997 VA fee-basis examination.  He reported 
that he used a cane in the right hand due to his legs 
suddenly giving out.  The examiner noted that he did not have 
any neck complaints or upper extremity complaints.  The 
examination was therefore confined to the low back. 

The examiner noted that sensation, motor strength, and 
reflexes were normal in the upper extremities.  No neck 
tenderness was noted.  The veteran rotated to 64 degrees to 
the right and 70 degrees to the left.  Lateral bending was to 
28 degrees to the right and 26 degrees to the left.  He was 
able to put his chin on his chest and extend to 15 degrees.  
Sensation was normal in the upper extremities.  Muscle 
strength was good in the major motor groups of the upper 
extremities.  The impression was no complaints or physical 
finding insofar as the neck was concerned.  The June 1997 
addendum shows a diagnosis for the low back disability.  The 
examiner opined that the findings were minimal.

The veteran reported complaints of constant pain of the low 
back in a September 1997 VA fee-basis examination.  He 
reported that he was unable to stay in any one position for 
any extended period of time, and reported radiation of pain 
into both lower extremities which caused the left leg to go 
out on him.  The physical examination was primarily confined 
to the low back.  X-rays of the cervical spine revealed no 
significant narrowing of the neural foramen or degenerative 
changes.


Criteria

Evaluations are based, as far as practicable, upon the 
average impairment of earning capacity resulting from the 
disability. 38 U.S.C.A. § 1155 (West 1991).  The average 
impairment is set forth in the VA Schedule for Rating 
Disabilities, as codified in 38 C.F.R. Part 4 (1999), which 
includes diagnostic codes representing particular 
disabilities.  The rating schedule is primarily a guide for 
the evaluation of disability resulting from all types of 
disease and injuries.  

Generally, the degree of disabilities specified is adequate 
to compensate for a considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As to conclusions reached on any given medical issue to 
include a determination with regard to such things as degree 
or extent of functional impairment of a disability, etc., the 
Court has repeatedly admonished that VA cannot substitute it 
sown judgment or opinion for that of a medical expert.  
Colvin v. Derwinski, 1 Vet. App. 761 (1991).

The Court has also held that a determination with regard to 
both entitlement to service connection and the assignment of 
specific ratings must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (1999).



The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful , motion of a major joint or 
groups caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups" DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997);  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

Limitation of motion of the cervical spine is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5290, and provides for 
a 10 percent rating for slight limitation of motion, a 20 
percent evaluation where the limitation is moderate, and a 30 
percent evaluation for severe limitation of motion.  Id.

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine, and 40 percent may be 
assigned when unfavorable.  38 C.F.R. § 4.71a; Diagnostic 
Code 5287.

A 10 percent evaluation may be assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation may be assigned 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
may be assigned for pronounced intervertebral disc syndrome 
with persistent symptoms with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a; Diagnostic Code 5293.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension. It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examinations and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.344(a).

Ratings on account of diseases subject to temporary or 
episodic improvement, e.g., skin disorders, will not be 
reduced on any one examination, except in those instances 
where all of the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated. 
Id.  Ratings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest, will not be reduced on examinations reflecting the 
results of bed rest.  Id.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.

The provisions of 38 C.F.R. § 3.344(a) apply to ratings, 
which have continued for a long period of time at the same 
level for five years or more.  They do not apply to 
disabilities that have not become stabilized and are likely 
to improve. Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability are disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board finds that the veteran's claims with 
respect to an increased (compensable) rating for torticollis, 
including the propriety of the reduction in the evaluation 
are "well grounded" within the meaning of the statute and 
judicial construction. 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); that is, 
plausible claims have been presented.  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected torticollis (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased compensation benefits 
for that disability are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).  VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claim.

In this regard, the record shows that the evidence consists 
of pertinent VA clinical treatment records including reports 
of VA authorized examinations.  There is no indication that 
there are additional outstanding records which VA has not 
attempted to obtain.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The Board notes that while there is recent indication that 
the diagnosis of torticollis is clearly in error, and there 
is no evidence of such disability confirmed on examination 
other than by history, the record shows that service-
connection for torticollis has been in effect for over ten 
years and is therefore protected.  38 C.F.R. § 3.957 (1999).  

The record shows that the 10 percent evaluation in effect for 
torticollis was reduced to a noncompensable rate effective 
January 1, 1993, in an October 1992 rating decision.  The 10 
percent evaluation for torticollis had been in effect for a 
period greater than five years from October 1987 to January 
1993. 

The Board notes that, in cases in which a disability has been 
rated at a particular level for five years or more, reduction 
of an evaluation requires special analysis.  Brown v. Brown, 
5 Vet. App. 413 (1993); 38 C.F.R. § 3.344(a).  The provisions 
of 38 C.F.R. § 3.344(a) state that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 38 
C.F.R. § 3.344(a).  


It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the examination was full and complete, including all special 
examinations as indicated as a result of the general 
examination and the entire case history.  Id.  This applies 
to treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines.  Id.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.  Id.

The Board notes that in Brown, the Court reversed the Board 
for its improper application of the provisions of 38 C.F.R. § 
3.344 and in part, noted that the adequacy of the examination 
upon which the reduction was based is a factor for 
consideration.  Brown, 1 Vet. App. 419; 38 C.F.R. § 3.344(a).  

38 C.F.R. § 3.344(a) also provides that ratings on account of 
diseases which become comparatively symptom-free (findings 
absent) after prolonged rest, e.g., residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest. 38 C.F.R. § 
3.344(a).  Moreover, though material improvement in a 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  Id.  

The Court in Brown, the facts of which involve a veteran 
whose disability rating for asthma had been reduced, 
determined that the aforementioned language was applicable 
and, in its analysis of the Board's failure to properly apply 
the provisions of 38 C.F.R. § 3.344(a), highlighted the 
Board's failure to discuss improvement under the ordinary 
conditions of life.


Torticollis is rated by analogy to limitation of motion of 
the cervical spine based upon manifestations of episodic 
flare-ups of muscle spasms affecting cervical spine function 
in light of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Significantly, 
the evidence fails to show that the intercurrent cervical 
spine soft tissue contusion sustained in an automobile 
accident in October 1989 was other than transient in nature.  

VA examinations at the time of reduction in the evaluation 
for torticollis were complete and adequate as well as without 
evidence of pertinent symptoms associated with torticollis.  
The Board may not overlook the fact that VA outpatient 
records during the pertinent time period essentially 
reflected episodic flare-ups of pain and muscle spasm in the 
neck area which may not be distinguished from service-
connected torticollis.  As the evidence continued to refer to 
pertinent flare-ups of symptoms, it failed to demonstrate 
that it was reasonably certain that material improvement 
would be maintained under the ordinary conditions of life.  
The Board may not conclude by a preponderance of the evidence 
that the reduction was appropriate.  Therefore, the 
restoration of a 10 percent evaluation for service-connected 
torticollis, effective the date of reduction, is supported by 
the evidence of record. 

Moreover, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the extensive VA outpatient treatment records 
over recent years as well as the reports of recent authorized 
VA examinations are absent complaints or physical findings of 
disability associated with torticollis.  Specifically, a VA 
examination in April 1997 shows the examiner reported a 
normal clinical evaluation of the cervical spine.  
Torticollis is currently manifested by complaints of pain, 
and the record shows clinical evidence of full range of 
motion of the cervical spine without muscle spasm or evidence 
of a motor strength or neurological deficit.  

Clearly, the objective evidence is without findings of 
pertinent cervical spine disability associated with 
torticollis that either meets or more nearly approximates 
moderate limitation of motion of the spine thereby warranting 
the next higher rating of 20 percent.  Additionally, there is 
no evidence of ankylosis of the cervical spine which would 
warrant an increased evaluation under alternative rating 
criteria.  Intervertebral disc syndrome of the cervical spine 
has not been diagnosed and is otherwise not a clinical 
feature of the veteran's service-connected disability of the 
cervical spine.

With respect to application of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, the Board notes that radiographic 
studies have repeatedly been negative for an arthritic 
disease process.  Accordingly, the criteria under 38 C.F.R. 
§ 4.59 are not applicable.  The criteria under 38 C.F.R. §§ 
4.40, 4.45 similarly do not provide a basis for a higher 
rating.  The veteran's symptoms of pain or any other 
symptomatic complaints have not been substantiated on 
clinical objective findings such as to contemplate a greater 
level of impairment than is already recognized in the current 
10 percent evaluation.  The medical documentation does 
substantiate symptomatic complaints of pain in previously 
dated outpatient treatment reports, but there have been no 
findings, of weakness, limitation of motion, functional loss 
due to pain, incoordination, etc., as to demonstrate moderate 
or severe limitation of motion of the cervical spine or 
disablement as required for a higher evaluation under the 
diagnostic code applied to rate the veteran's disability.

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board has noted 
above, while the veteran has previously complained of 
symptomatic pain, the most recent VA examinations of record 
have failed to even substantiate the existence of 
torticollis.  

No functional loss or dysfunction linked to torticollis is in 
evidence based on the most recent findings of record, and 
those symptomatic complaints which have been noted are 
contemplated in the current compensable evaluation.  The 
Board finds that the evidentiary record does not support a 
grant of an evaluation in excess of the current 10 percent 
evaluation.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulations as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO not only provided, but 
addressed the criteria in light of the veteran's claim for 
increased compensation.  The RO determined that the veteran's 
torticollis did render his disability picture unusual or 
exceptional in nature such as to warrant referral of his case 
for extraschedular evaluation.  The Board agrees with the 
determination of the RO.

In this regard, it is clear that torticollis has not rendered 
the veteran's clinical picture unusual or exceptional in 
nature, has not markedly interfered with employment, and has 
not required frequent inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding referral of his case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim of entitlement to an 
evaluation greater than 10 percent for torticollis.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Reduction in the evaluation for torticollis from 10 percent 
to noncompensable was not proper, thereby warranting 
restoration of the prior 10 percent evaluation for 
torticollis, subject to the controlling regulations governing 
the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
torticollis is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim for an increased 
evaluation for a low back disability is "well grounded" 
within the meaning of the statute and judicial construction.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

The Board notes that the veteran's claim is well-grounded 
based upon his assertions that his disorder has increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
issue on appeal as the Board's medical conclusions must be 
supported by medical authority or evidence of record and not 
simply the Board's own unsubstantiated opinions.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1999); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In connection with the veteran's claim of entitlement to an 
increased evaluation for low back injury with disc disease at 
L5-S1 the Board notes that the Court has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that considering the ongoing nature of 
treatment for complaints of low back symptoms the veteran has 
not had an adequate orthopedic examination in order to 
determine the extent and degree of severity of limitation of 
motion of the service-connected low back injury with disc 
disease at L5-S1 or fully address functional loss due to pain 
on use or flare-ups pursuant to DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45.  Therefore, the veteran should be afforded 
a comprehensive orthopedic examination in order to determine 
the extent and degree of severity of limitation of motion of 
low back injury with disc disease at L5-S1 with consideration 
of the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, and to 
adequately portray the extent of any functional loss due to 
pain on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his service-
connected low back injury with disc 
disease at L5-S1.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.

3.  The RO should schedule the veteran 
for a VA orthopedic examination an 
orthopedic surgeon or other available 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected low back injury with disc 
disease at L5-S1 disability.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  

The examiner should determine the extent 
and degree of severity of the veteran's 
service-connected low back injury with 
disc disease at L5-S1 manifested by 
limitation of motion.  The examiner 
should be requested to report range of 
motion and degrees of arc in all planes 
with an explanation as to what is normal 
range of motion of the lumbosacral spine.  
All findings and diagnoses should be 
reported in detail.  

The examiner must identify all orthopedic 
manifestations of the service-connected 
low back injury with disc disease at L5-
S1.  The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints and then offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  It is requested that the 
examiner also provide explicit responses 
to the following questions:





Does the service-connected low back 
injury with disc disease at L5-S1 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner should comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in the civil 
occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the lumbosacral 
spine and, if so, to what extent, and the 
presence and degree of, or absence of, 
any objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  

The examiner should address the criteria 
in 38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
description evaluation of the severity of 
the service-connected low back injury 
with disc disease at L5-S1. Any opinions 
expressed by the orthopedic surgeon must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for service-
connected low back injury with disc 
disease at L5-S1 at issue.  Specifically, 
the RO should consider the issue of 
entitlement to increased evaluation with 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca as noted earlier.  The 
RO should also document consideration of 
the applicability of the provisions of 38 
C.F.R. § 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should bee afforded.  Thereafter, the case should be 
returned to the RO for final appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







